DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 11-15 and 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 11 is the inclusion of the limitations, inter alia, of:
“A motor comprising: 
a rotor (2) and a stator (4); 
a substrate (20) electrically connected to the stator; 
a cover (5) made of sheet metal and accommodating the stator and the substrate; and 
a wiring assembly (50) electrically connected to the substrate; wherein 
the cover includes a first cup body (6b) and a second cup body (6a) defined by separate members, the first cup body including a wiring lead port (51), which is open to a wall (9) of the cover and communicates with an outside and an inside of the cover; 
the wiring assembly includes: 
a plurality of cables (50a) connected to the substrate and extending from the inside of the cover to the outside through the wiring lead port; 
a sleeve (50c) with a tubular shape into which the plurality of cables are inserted, the sleeve having an elastic modulus smaller than an elastic modulus of a coated portion of the cable; and 
a binder (50d) that bundles the plurality of cables through the sleeve; the sleeve (50c) is opposed to the wiring lead port (51) from the inside of the cover; 
an outer diameter of the sleeve (50c) is larger than an inner diameter of the wiring lead port (51); 
the first cup body (6b) includes: 
a through-hole (17) penetrating the wall (9), an entirety of a circumference of the through-hole being surrounded by the wall; and 
a bush (9b) that is elastically deformable and attached in the through-hole (17); and the wiring lead port (51) is disposed in the bush (9b).”

    PNG
    media_image1.png
    613
    513
    media_image1.png
    Greyscale

The closest prior art Higuchi (JP2015104190) and Okada et al. (WO2013157035), either alone or in combination, do not disclose the above limitations.
With respect to Higuchi, claim 1 recites the sleeve 50c is opposed to the to the wiring lead port 51 from the inside of wall 9 and the elastic modulus of the sleeve is smaller than the elastic modulus of a coated portion of the cable 50a. The specification discloses the smaller elastic modulus of the sleeve results in better protection of the cables 50a (pgs 18-19, para [0042]). 
Higuchi discloses the sleeve 25 is inside the bush 6 and not opposing the wiring lead port formed in 61 (fig 1b) and the coating 8 of the cable 21 is only on an end portion (fig 1b) and may not benefit from the structure disclosed by applicant. 

    PNG
    media_image2.png
    263
    379
    media_image2.png
    Greyscale

Okada discloses the cover includes a first cup body 3 and a second cup body 2 with a through-hole for the bush 15, a sleeve 16 and binder 17 fixed to terminal block 7 (figs 1-2), but does not disclose the sleeve having an elastic modulus smaller than an elastic modulus of a coated portion of the cable and the sleeve is opposed to the wiring lead port from the inside of the cover.

    PNG
    media_image3.png
    458
    542
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    378
    337
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834